     Case: 1:17-cv-07238 Document #: 71 Filed: 10/15/18 Page 1 of 4 PageID #:679




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


RANDY J. AFRICANO

         Plaintiff,                                           Case No.: 1:17-CV-7238

v.                                                            Honorable John Z. Lee

ATRIUM MEDICAL CORPORATION,
a Delaware Corporation,

      Defendant.
__________________________________/

                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1 of the

Local Rules of the United States District Court for the Northern District of Illinois, defendant

Atrium Medical Corporation (“Atrium”), by counsel, hereby files its Motion for Summary

Judgment on Plaintiff, Randy J. Africano’s Third Amended Complaint [DE #66] (“Am. Compl.”)

on all causes of action.

         As stated more completely in Atrium’s concurrently-filed Memorandum in Support of

Summary Judgment, Local Rule 51.6(a)(3) Statement of Undisputed Material Facts, and Appendix

of Exhibits:

         1.      Plaintiff, Randy J. Africano (“Africano”), has alleged, in convoluted terms, both

manufacturing defect and failure to warn claims based on strict liability and negligence related to

the implantation of ProLite mesh to repair his right inguinal hernia.

         2.      For his manufacturing defect cause of action sounding in strict liability, Africano

must establish that: (1) a condition of the product that results from manufacturing or design; (2)

the condition made the product unreasonably dangerous; (3) the condition existed at the time the



46689765;1
     Case: 1:17-cv-07238 Document #: 71 Filed: 10/15/18 Page 2 of 4 PageID #:680




product left the defendant’s control; (4) he suffered an injury; and (5) the injury he suffered was

proximately caused by the condition. Salerno v. Innovative Surveillance Tech., Inc., 932 N.E.2d

101, 109, 402 Ill. App. 3d 490, 498 (2010).

         3.     However, in its summary judgment evidence, Atrium has demonstrated that the

ProLite mesh was not adulterated—as it was sterile—and no adulteration existed when the ProLite

mesh left Atrium’s manufacturing facility. Consequently, Plaintiff has not demonstrated that the

ProLite mesh was unreasonably dangerous because it was not adulterated. This, therefore, negates

the first, second, and third elements for a strict liability cause of action. Id.

         4.     Additionally, Atrium has established, through the testimony of Africano’s

explanting physician and its infectious disease expert, that Africano did not suffer from an

infection as the result of the ProLite mesh. Because Africano did not suffer an infection, there is

no causation between any alleged adulteration and Africano’s claimed injuries. Id.

         5.     Accordingly, Atrium has demonstrated it is entitled to summary judgment on

Africano’s manufacturing defect claim based on strict liability. Id.

         6.     Next, Africano has asserted a negligent manufacturing defect claim.          For a

manufacturing defect based on a negligence, a plaintiff must establish a duty of care owed by the

defendant, a breach of that duty, an injury proximately caused by that breach, and damages. Id. at

501. For the same reasons as stated above, namely a lack of adulteration of the ProLite mesh or

causation, Africano’s manufacturing defect claim premised on negligence also fails because he is

unable to establish a breach of duty or proximate causation.

         7.     Africano next alleged two failure to warn claims, one based on strict liability and

the other for negligence. For a failure to warn claim, a plaintiff must establish that the defendant

did not disclose an unreasonably dangerous condition or instruct on the proper use of the product.



                                                  -2-
46689765;1
     Case: 1:17-cv-07238 Document #: 71 Filed: 10/15/18 Page 3 of 4 PageID #:681




Id. at 499. Furthermore, a plaintiff must establish causation by showing that, if properly warned,

he would have altered his behavior and, thus, avoided injury. In re Zimmer, NexGen Knee Implant

Prods. Liab. Lit., 884 F.3d 748, 752 (7th Cir. 2018); Salerno, 932 N.E.2d at 109, 402 Ill. App. 3d

at 499.

          8.   Atrium has demonstrated, in its summary judgment evidence, that the ProLite mesh

was accompanied by the Instruction for Use, which contained adequate warnings. Next, Atrium

has established that Dr. Timothy Phillips, Africano’s implanting physician, did not read the

warnings and instead based his decision to use the ProLite mesh on his own experience; thus

negating causation. Based on these uncontroverted facts, Atrium has shown that it is entitled to

summary judgment on Africano’s failure to warn claims for both negligence and strict liability.

          9.   Consequently, there are no genuine issues of material fact to preclude this Court

from entering summary judgment against Plaintiff on his Third Amended Complaint. In re

Zimmer, NexGen Knee Implant Prods. Liab. Lit., 884 F.3d at 752.

Dated: October 15, 2018.

                                             Respectfully submitted,

                                             ATRIUM MEDICAL CORPORATION,

                                                    /s/ David V. Jones
                                             David V. Jones, Esq.
                                             FBN: 3707
                                             Timothy J. McDermott, Esq.
                                             Fla. Bar. No. 747531
                                             Trevor C. Jones, Esq.
                                             Fla. Bar No. 92793
                                             Taylor R. Beaver, Esq.
                                             Tex. Bar No. 24092101
                                             Las Olas Centre II, Suite 1600
                                             350 East Las Olas Boulevard
                                             Fort Lauderdale, FL 33301-2229
                                             Telephone: (954) 463-2700
                                             Fax: (954) 463-2224


                                              -3-
46689765;1
     Case: 1:17-cv-07238 Document #: 71 Filed: 10/15/18 Page 4 of 4 PageID #:682




                                               Email: david.jones@akerman.com
                                                        timothy.mcdermott@akerman.com
                                                        trevor.jones@akerman.com
                                                        taylor.beaver@akerman.com
                                               Catherine A. Miller, Esq.
                                               Ill. Bar. No. 6270278
                                               Local Counsel
                                               71 South Wacker Drive, 46th Floor
                                               Chicago, IL 60606
                                               Telephone: (312) 634-5700
                                               Fax: (312) 424-1900
                                               Email: catherine.miller@akerman.com
                                               AKERMAN LLP




                                 CERTIFICATE OF SERVICE

         In accordance with Rule 5.5 of the Local Rules of the United States District Court for the

Northern District of Illinois, I hereby certify that a true and correct copy of the foregoing document

has this 15th day of October, 2018 been filed been electronically with the Clerk of Court using the

CM/ECF system. Notice of these filings will be sent to all counsel of record and parties by

operation of the Court’s electronic filing system.


                                                     /s/ David V. Jones
                                               David V. Jones, Esq.




                                                -4-
46689765;1
